Citation Nr: 1727638	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1953 to February 1973. 

Effective December 2010, the Veteran is in receipt of a combined 100 percent schedular evaluation for service-connected disabilities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The claim was remanded in May 2011 and November 2016 for evidentiary development.  All actions required by the remand orders have been completed and the claim is ripe for appellate review.  

The Veteran appeared at a Central Office hearing in March 2011. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Objective audiological findings confirm that the Veteran has level II hearing in his left ear and level II hearing in his right ear and that the schedular criteria accurately reflect the severity of his hearing loss disability; functional impacts of the hearing loss are some mild degree of conversational difficulty and the prevention of engaging in certain types of employment which require a very high degree of physical fitness (e.g. law enforcement).  

2.  There is no evidence of an exceptional pattern of hearing loss for regulatory purposes.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss disability is severe enough to warrant compensation.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In a claim arising from an initial grant of service connection, the entire period, from the filing of the claim forward, is to be considered to ensure that consideration is given to the possibility of "staged ratings"; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the current case, the level of disability is consistent and there is no need to consider application of "staged" evaluations.  

The Veteran has been examined by VA on three separate occasions throughout the course of the appeal.  The earliest was in May 2006, and the following results were obtained:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
60
10
15
60
70
LEFT
60
10
15
60
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The Veteran was again examined in March 2012, with the following results:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
32.5
5
15
55
55
LEFT
41.25
5
20
70
70

Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 94 percent in the left ear.

Finally, the Veteran was most recently examined in January 2017.  The following results were obtained:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
39
5
20
60
70
LEFT
46
5
35
70
75

Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 94 percent in the left ear.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating what is categorized as  "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the defined regulatory "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record.  In so doing, the results yield a numerical designation of II for the right ear (between 58 and 65 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of II for the left ear (between 58 and 65 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation. 

The Board must also consider the functional impacts associated with the loss of hearing acuity.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In 2006, the Veteran reported "sometimes" having difficulty in understanding others in conversational settings.  In 2012, the Veteran stated that he could not engage in high-intensity work in the law enforcement field because of concerns about hearing acuity (the policing profession requires a very high degree of physical fitness to cope with the stresses of the job); however, he expressly denied needing to use a hearing aid.  The Veteran stated that he could read lips to aid in understanding and that he had some need to ask others to repeat themselves during conversation.  In 2016, a "mild impact" on the activities of daily living was associated with the service-connected hearing loss disability picture.  

Essentially, the evidence demonstrates a mild impairment associated with hearing loss, and there is no indication that the severity of the condition is so unique so as to not be fully considered by the schedular rating criteria.  The VA examiners have expressly stated that the Maryland CNC test is appropriate to evaluate the hearing loss disability, and it is thus evident that puretone thresholds and speech discrimination evaluation fully considers the overall impact of the disabling condition.  While the Veteran is totally disabled as a result of his overall service-connected disability picture, the record indicates the hearing loss disability is of a mild and rather minimally-impactful nature.  The record not indicate that the hearing loss disability, either acting alone or with other factors, is part and parcel of the Veteran's overall inability to work in any type of substantially gainful employment setting (even if he was turned down from working in a high-intensity law enforcement position).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The criteria for a higher disability evaluation for hearing loss have not been met.  Accordingly, the claim for an increase must be denied.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an increase. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss disability is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


